DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 & 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuno et al. (US 2015/0092274 A1).
The applied reference has a common applicant and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claim 2, Matsuno discloses the fixing member is separate and apart from the fixed substrate (see Fig. 4).  
	Regarding claim 3, Matsuno discloses the fixed substrate includes a first major surface and an opposite second major surface that are connected by the plurality of side surfaces, and the fixing member is provided along the one side surface between the upper major surface and second major surface (see Fig. 4).  
	Regarding claim 9, Matsuno discloses an optical module comprising: the optical filter device according to claim 1 (see rejection of claim 1 above).  
	Regarding claim 10, Matsuno discloses an electronic apparatus comprising: the optical filter device according to claim 1 (see rejection of claim 1 above); and a processing unit which performs processing based on light that is exited from the optical filter device (Fig. 11: 224 – signal processing unit).  
	Regarding claim 11, Matsuno discloses the sidewall section surrounds the fixed substrate (see Fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 & 8 are rejected under 35 U.S.C. 103 as being obvious over Matsuno in view of Uchida et al. (US 2012/0312094 A1, from IDS).
Matsuno and Uchida disclose housings. Therefore, they are analogous art.
applicant and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 4, Matsuno neither teaches nor suggests the fixing member is configured to elastically deform during stress that arises during rotation of the fixed substrate at the one side surface that is fixed to the side wall section.  
However, Uchida discloses a device in which a fixing member (Fig. 1: 8 – vibration-proof member) is configured to elastically deform during stress that arises during rotation a substrate (para [0067]). Among the benefits of this configuration includes preventing external disturbances from affecting the performance of the filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter device of Matsuno such that the fixing member is configured to elastically deform during stress that arises during rotation of the fixed 
	Regarding claim 8, Matsuno discloses the interference filter further includes a gap change section which changes a gap dimension between the reflective films (Fig. 3: 56 – electrostatic actuator; para [0061]), wherein the gap change section changes the gap dimension by bending the movable substrate toward the fixed substrate (see Figs. 3-4: it would be understood by an ordinarily skilled artisan that the movable substrate would move).
	Matsuno neither teaches nor suggests the fixing member is configured to elastically deform during stress that arises during rotation of the fixed substrate at the one side surface that is fixed to the side wall section when the gap change section is driven.  
However, Uchida discloses a device in which a fixing member (Fig. 1: 8 – vibration-proof member) is configured to elastically deform during stress that arises during rotation a substrate (para [0067]). Among the benefits of this configuration includes ensuring the fixed substrate stays fixed relative to the movable substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical filter device of Matsuno such that the fixing member is configured to elastically deform during stress that arises during rotation of the fixed substrate at the one side surface that is fixed to the side wall section when the gap change section 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, pending resolution of the below double patenting rejections.
Claim 5 would be allowable for at least the reason “one of the one side surface and the fixed surface includes a protrusion section that protrudes toward and contacts the other of the one side surface and the fixed surface,” as set forth in the claimed combination.
Claims 6-7 are allowable due to their dependence on claim 5.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 & 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-15 & 17-21 of U.S. Patent No. 10,330,917 (from IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14-15 & 17-21 of the '917 patent teach all the limitations of claims 1-2 & 4-11 of the present application. 
Claim 1 corresponds with claims 1 & 12-13 of the ‘917 patent.
Claim 2 corresponds with claim 1 of the ‘917 patent.

Claim 5 corresponds with claims 5 & 13 of the ‘917 patent.
Claim 6 corresponds with claims 6 & 14 of the ‘917 patent.
Claim 7 corresponds with claims 7 & 15 of the ‘917 patent.
Claim 8 corresponds with claims 8 & 18 of the ‘917 patent.
Claim 9 corresponds with claims 9 & 19 of the ‘917 patent.
Claim 10 corresponds with claims 10 & 20 of the ‘917 patent.
Claim 11 corresponds with claims 11 & 21 of the ‘917 patent.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,684,463. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the '463 patent teach all the limitations of claims 1-11 of the present application. 
Claims 1-11 correspond with claims 1-11 of the ‘463 patent, respectively.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,976,538. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the '538 patent teaches all the limitations of claim 1 of the present application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872